GILLESPIE, Presiding Justice:
We reverse the conviction of appellant on a charge of driving while under the influence of intoxicating liquors for the single reason that the state’s instruction did not require the jury to believe that the defendant was guilty beyond a reasonable doubt “from the evidence.” The instructions in a criminal case must require the jury to believe the defendant guilty beyond a reasonable doubt “from the evidence,” and the omission of the words “from the evidence” is fatal error. Walters v. State, 176 Miss. 790, 170 So. 539 (1936).
We are not able to say that the error was harmless. Since no instruction in the case required the jury to confine its consideration of guilt to the evidence, the omission of the words “from the evidence” was not cured. The case is therefore reversed and remanded for another trial.
Reversed and remanded.
JONES, PATTERSON, INZER and ROBERTSON, JJ., concur.